In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
KERRY LEIGH and BENJAMIN         *
LEIGH, parents of E.L., a minor, *
                                 *                 No. 17-444V
                  Petitioners,   *                 Special Master Christian J. Moran
                                 *
v.                               *                 Filed: April 27, 2018
                                 *
SECRETARY OF HEALTH              *                 Stipulation; influenza (“flu”) vaccine;
AND HUMAN SERVICES,              *                 acute disseminated encephalomyelitis
                                 *                 (“ADEM”).
                  Respondent.    *
******************** *

Ronald C. Homer & Christina M. Ciampolillo, Conway Homer, P.C., Boston, MA,
for Petitioner;
Daniel A. Principato, United States Dep’t of Justice, Washington, DC, for
Respondent.

                             UNPUBLISHED DECISION1

       On April 26, 2018, the parties filed a joint stipulation concerning the petition
for compensation filed by Kerry and Benjamin Leigh on behalf of their child, E.L.,
on March 28, 2017. Petitioners alleged that the influenza (“flu”) vaccine received
by E.L. on October 22, 2015, which is contained in the Vaccine Injury Table (the
“Table”), 42 C.F.R. §100.3(a), caused E.L. to suffer acute disseminated
encephalomyelitis. Petitioners further allege that E.L. suffered the residual effects
of this injury for more than six months. Petitioners represent that there has been no
prior award or settlement of a civil action for damages on behalf of E.L. as a result
of E.L.’s condition.

       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
      Respondent denies that the influenza vaccine caused E.L. to suffer acute
disseminated encephalomyelitis, or any other injury.

      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       a. A lump sum of $8,000.00 in the form of a check payable to
          petitioners for full satisfaction of past unreimbursable expenses.

       b. A lump sum payment of $122,000.00 in the form of a check payable
          to petitioners, as guardians/conservators of E.L.’s estate. This
          amount represents compensation for all damages that would be
          available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 17-444V according to this decision
and the attached stipulation.2


       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
                                                2